Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 1 of 15 Page ID #:180



   1 Eric Honig (CSBN 140765)
     LAW OFFICE OF ERIC HONIG
   2 A Professional Law Corporation
     P.O. Box 10327
   3 Marina del Rey, CA 90295
     erichonig@aol.com
   4 Telephone: (310) 699-8051
     Fax: (310) 943-2220
   5
     PAUL L. GABBERT (CSBN 74430)
   6 1717 Fourth Street
     Third Floor
   7 Santa Monica, CA 90401
     plgabbert@aol.com
   8 Telephone: (424) 272-9575
   9   Michael S. Chernis, Esq. (CSBN 259319)
       CHERNIS LAW GROUP P.C.
  10   Santa Monica Water Garden
       2425 Olympic Blvd.
  11   Suite 4000-W
       Santa Monica, CA 90404
  12   Michael@chernislaw.com
       Tel: (310) 566-4388
  13   Fax: (310) 382-2541
  14   Attorneys for Plaintiff Innovative
       Nutraceuticals, LLC and the Class
  15
  16                           UNITED STATES DISTRICT COURT
  17                         CENTRAL DISTRICT OF CALIFORNIA
  18                                    EASTERN DIVISION
  19
       INNOVATIVE NUTRACEUTICALS, )                    No. CV 5:18-01400-JGB-SHK
  20   LLC, on behalf of itself and all others )
       similarly situated,                     )
  21                                           )       FIRST AMENDED CLASS ACTION
                     Plaintiff,                )       COMPLAINT
  22                                           )
                            v.                 )       5 U.S.C. §701, et seq.; 28 U.S.C.
  23                                           )       §1346(a)(2)
       UNITED STATES OF AMERICA,               )
  24                                           )
                            Defendant.         )       [Jury Demand]
  25    ________________________________ )
  26         Plaintiff INNOVATIVE NUTRACEUTICALS, LLC (“Plaintiff”), on behalf of
  27   itself and all others similarly situated, hereby files this Class Action Complaint against
  28   the above-named Defendant, and alleges:
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 2 of 15 Page ID #:181



   1                                      INTRODUCTION
   2         1.     This case is about the unconstitutional conduct of the Defendant United
   3   States government in detaining, seizing, summarily forfeiting, and destroying persons’
   4   lawfully-owned property without providing them with notice of the detention and seizure
   5   of their property, and without affording them an opportunity for a hearing to contest this
   6   unlawful conduct.
   7         2.     Federal forfeiture provides for a detailed notice and claims procedure when
   8   Defendant detains and seizes property it claims is related to drugs.
   9         3.     Defendant, however, has failed and refused to enforce or even apply these
  10   procedures when it detains and seizes certain hemp plant materials that are derived from
  11   the mature stalks and sterilized seeds of the plant, and are completely lawful, according
  12   to federal statutes, rules and regulations.
  13         4.     Hemp is a source of cannabidiol (“CBD”), a compound that has been
  14   effective in treating numerous diseases and has been used in medicine for generations.
  15   Hemp is a strain of the cannabis plant, but with markedly different legal status than what
  16   is commonly referred to in federal law as “marijuana.”
  17         5.     CBD is one of over 60 compounds found in cannabis that belong to a class
  18   of ingredients called cannabinoids. CBD has no pyschoactive effects, although it can be
  19   found in strains of cannabis that also have significant amounts of tetrahydrocannabinol
  20   (“THC”), the ingredient in marijuana that produces mind-altering effects in users.
  21         6.     CBD, on the other hand, acts as an anti-inflammatory, anticonvulsant,
  22   antioxidant, antiemetic, anxiolytic and antipsychotic agent. It is used as a medicine for
  23   the treatment of neuroinflammation and certain kinds of chronic pain, epilepsy, diabetes,
  24   oxidative injury, vomiting and nausea, panic disorder, obsessive compulsive disorder,
  25   post-traumatic stress disorder and schizophrenia. CBD can significantly reduce anxiety,
  26   cognitive impairment and discomfort in speech performance.
  27         7.     Several scientific reports have demonstrated that the use of CBD also can
  28                                                 2
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 3 of 15 Page ID #:182



   1   inhibit the growth of different breast tumor cell lines, can be used to inhibit the invasion
   2   of lung and colon cancer, possesses anti-tumor properties in gliomas, and has been used
   3   to treat leukemia.
   4         8.     Seventeen states have approved the use of low THC, high CBD products for
   5   medical reasons. Each state has specific requirements and conditions for CBD use, such
   6   as patient registry requirements and definitions of products that are allowed
   7         9.     The federal government has frequently painted the cannabis plant and its
   8   component parts with a broad brush of illegality without regard to these nuances. This
   9   has led to the federal government, including Customs and Border Protection, improperly
  10   and/or erroneously treating all hemp and CBD as illegal.
  11         10.    Plaintiff obtains crushed hemp plant materials from vendors and produces
  12   and markets CBD products from those materials. Plaintiff, along with the class, herein
  13   challenges the defendant government’s improper detention, seizure, forfeiture and
  14   destruction of these lawful materials, which are excluded from the Controlled Substances
  15   Act (“CSA”), and Defendant’s arbitrary, capricious and inconsistent approach to
  16   enforcement of the law.
  17         11.    While “Marijuana” is classified as a Schedule I substance under the CSA,
  18   its definition explicitly exempts specific portions of the plant, and also does not
  19   categorize CBD as a Schedule I controlled substance.
  20         12.    At all times relevant to this case, “marijuana” has been defined in the CSA
  21   as: “all parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof;
  22   the resin extracted from any part of such plant; and every compound, manufacture, salt,
  23   derivative, mixture, or preparation of such plant, its seeds or resin. Such term does not
  24   include the mature stalks of such plant, fiber produced from such stalks, oil or cake made
  25   from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture,
  26   or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or
  27   cake, or the sterilized seed of such plant which is incapable of germination.” 21 U.S.C.
  28                                                3
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 4 of 15 Page ID #:183



   1   §802(16)(emphasis added).
   2         13.    Also, the U.S. Ninth Circuit Court of Appeals confirmed that the CSA
   3   exempts “non-psychoactive hemp” from the definition of “marijuana.” Hemp Indus.
   4   Ass’n v. Drug Enforcement Admin. (“Hemp Industries II”), 333 F.3d 1012, 1013 n.2 (9th
   5   Cir. 2003)(“We refer to hemp stalks, fiber, oil and cake made from hemp seed, and
   6   sterilized hemp seed itself – i.e., those substances excluded from the definition of
   7   marijuana under 21 U.S.C. § 802(16) – as ‘non-psychoactive hemp.’”).
   8         14.    Plaintiff’s property consisted of crushed hemp stalk and seed materials that
   9   were exempted from the definition of marijuana in 21 U.S.C. §802(16), and therefore
  10   were legal to purchase, possess and import into the United States.
  11         15.    Moreover, the fact that these crushed hemp plant materials seized by
  12   Defendant may have tested positive for trace amounts of THC did not make them illegal.
  13   The Ninth Circuit has determined that naturally occurring THC contained in exempt
  14   portions of the marijuana plant does not make them illegal under the CSA. Hemp
  15   Industries II, at 1018.
  16         16.    Plaintiff and its vendors in Spain disclosed the contents of shipments of
  17   hemp to the regulatory authorities in Spain and the United States to ensure that they were
  18   lawful and properly delivered.
  19         17.    Nevertheless, Defendant has unlawfully detained and seized these legal
  20   materials, failed to provide notice to Plaintiff and failed to afford Plaintiff the
  21   opportunity for a hearing to contest forfeiture as required by 18 U.S.C. §983(a), and
  22   instead improperly summarily forfeited and destroyed these lawful materials.
  23         18.    Although Defendant contends that a federal statute, 21 U.S.C. §881(f),
  24   allowed it to unilaterally decide that Plaintiff’s hemp plant materials were not exempted
  25   by the CSA, and seize, summarily forfeit and destroy these materials without providing
  26   any notice or a hearing, Plaintiff’s hemp plant materials were and are not contraband, and
  27   thus the provisions of §881(f) were and are not applicable.
  28                                               4
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 5 of 15 Page ID #:184



   1         19      Instead, Defendant was required to provide Plaintiff with notice of the
   2   seizures and an opportunity for a hearing to contest forfeiture pursuant to 18
   3   U.S.C.§983(a).
   4         20.     In addition, Defendant has arbitrarily and capriciously refused to provide
   5   Plaintiff with any evidence of how it determined that Plaintiff’s hemp plant materials
   6   were not exempt, including but not limited to whether it tested the materials or any
   7   documentation of the results of such a test.
   8         21.     Since its hemp plant materials did not contain controlled substances
   9   according to the CSA’s definition of marijuana, and thus were legal, Plaintiff and the
  10   class members hereby seek: a) declaratory and injunctive relief ordering Defendant not
  11   to destroy any hemp plant materials that have been seized and not yet destroyed, and to
  12   return those materials to Plaintiff and the class members promptly, and b) damages for
  13   all exempt hemp plant materials that were seized and destroyed by Defendant.
  14                               JURISDICTION AND VENUE
  15         22.     This is a class action brought against the United States of America pursuant
  16   to Federal Rule of Civil Procedure 23, 5 U.S.C. §701 et seq., the Fifth Amendment Due
  17   Process Clause of the United States Constitution, 18 U.S.C. §983(a) and 28 U.S.C.
  18   §1346(a)(2), inter alia.
  19         23.     This Court has jurisdiction over this action under 28 U.S.C. §§1331 and
  20   1346(a)(2).
  21         24.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(1), (2) and
  22   (3) and (e)(1)(B) and ©.
  23                                 PERSONS AND ENTITIES
  24         25.     The representative Plaintiff is a limited liability corporation residing in the
  25   County of Riverside, State of California, and registered in the State of California. The
  26   acts Defendant suffered upon the Plaintiff are similar to the acts Defendant suffered upon
  27   the other class members as set forth hereinafter.
  28                                                5
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 6 of 15 Page ID #:185



   1         26.    Defendant United States of America is an entity of the government of the
   2   United States of America.
   3                            CLASS ACTION ALLEGATIONS
   4         27.    This action is properly maintainable as a class action because: a) the class
   5   is so numerous that joinder of all members is impracticable, b) there are questions of law
   6   or fact common to the class, c) the claims or defenses of the representative party are
   7   typical of the claims or defenses of the class, and d) the representative party will fairly
   8   and adequately protect the interests of the class, pursuant to the requirements of Federal
   9   Rule of Civil Procedure 23(a), and as set forth in detail below.
  10         28.    The representative Plaintiff brings this action on behalf of itself and as a
  11   class action on behalf of the class, defined as follows:
  12                Class A: All persons and/or entities from whom hemp plant
                    materials exempted by the CSA were detained or seized by the
  13                Defendant United States of America, on or during the six years
                    preceding the date of the filing of Plaintiff’s original class
  14                action Complaint in this case, and said materials have not yet
                    been destroyed or returned to those persons.
  15
                    Class B: All persons and/or entities from whom hemp plant
  16                materials exempted by the CSA were detained or seized by
                    Defendant, on or during the six years preceding the date of
  17                the filing of Plaintiff’s original class action Complaint in this
                    case, and said materials were destroyed and not returned to
  18                those persons.
  19         29.    Defendant’s actions have affected the property rights of numerous class
  20   members throughout the country, making the class so numerous that joinder of all
  21   members is impracticable.
  22         30.    Because the class members may be identified from records regularly
  23   maintained by the government and its employees and agents, the number and identity
  24   of the class members can be ascertained through Defendant’s own records.
  25         31.    The claims and defenses of the class representatives are typical of the class,
  26   in that their property rights were affected by Defendant’s above-described improper
  27   conduct, and the representative Plaintiff, like all class members, was similarly harmed
  28                                               6
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 7 of 15 Page ID #:186



   1   by the same systematic and pervasive pattern of conduct engaged in by the government.
   2         32.    The representative Plaintiff will fairly and adequately represent and protect
   3   the interests of the members of the class, and has retained counsel who are competent
   4   and experienced in the areas of the Controlled Substances Act, asset forfeiture law,
   5   federal civil litigation and class action litigation in federal court. There are no materials
   6   conflicts between the claims of the representative Plaintiff and the members of the class
   7   that would make class certification inappropriate. Counsel for the class will vigorously
   8   assert the claims of all class members.
   9         33.    This class action is superior to all other methods for the fair and efficient
  10   adjudication of this controversy, because joinder of all class members is impracticable.
  11   The expense and burden of individual actions also makes it practically impossible for the
  12   class members to individually redress the wrongs they have suffered or may suffer or
  13   continue to suffer in the future if the above-described conduct continues. There will be
  14   no difficulty in managing this case as a class action.
  15         34.    The following questions of law or fact common to the members of the class
  16   predominate over any questions affecting only individual members:
  17                a.     As to all persons or entities whose hemp plant
                           materials are exempted by the CSA, but the
  18                       materials were detained or seized by Defendant,
                           whether Defendant should be required to
  19                       preserve and not destroy said materials, and to
                           return the materials to those persons forthwith,
  20                       and/or to provide notice and a hearing pursuant
                           to 18 U.S.C. §983(a) and due process to those
  21                       persons regarding the grounds for the seizure;
  22                b.     As to all persons or entities whose hemp plant
                           materials were exempted by the CSA, but the
  23                       materials were detained, seized and/or destroyed
                           by Defendant on or after July 2, 2012, whether
  24                       the government should pay damages to the
                           owners of the materials for their losses and costs
  25                       resulting from Defendant’s conduct.
  26         35.   This action is properly maintainable as a class action because the prosecution
  27 of separate actions by individual members of the class would create a risk of inconsistent
  28                                                7
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 8 of 15 Page ID #:187



   1 or varying adjudications with respect to individual members of the class, which would
   2 establish incompatible standards of conduct for the parties opposing the class.
   3        36.   This action also is properly maintainable as a class action because the
   4 Defendant has acted or refused to act on grounds generally applicable to the class, and
   5 such conduct is likely to reoccur against Plaintiff and the class, thereby making
   6 appropriate final injunctive relief or corresponding declaratory relief with respect to the
   7 class as a whole.
   8        37.   Because the names and addresses of the class members are in the possession
   9 and control of Defendant, and not within Plaintiff’s control, notice to the class members
  10 should be sent by Defendant.
  11                 SPECIFIC ACTS GIVING RISE TO THIS ACTION
  12                2015 Seizure and Destruction of Plaintiff’s Exempt Hemp
  13        38.   On November 30, 2015, Plaintiff imported hemp plant materials exempted
  14 by the CSA from L&M Natural Hemp in Spain. The materials arrived at Los Angeles
  15 International Airport (“LAX”) on December 6, 2015, and were seized by the Department
  16 of Homeland Security (“DHS”).
  17        39.   The shipment consisted of four packages totaling 31 kilograms of hemp plant
  18 materials grown in Spain. The U.S. Department of Customs and Border Protection
  19 (“Customs”) purportedly tested the shipment and found that it tested positive for CBD.
  20        40.   Customs seized the crushed hemp plant materials under case
  21 #2016-2720-00008901. These materials in the shipment were exempted by the CSA, and
  22 CBD is not a Schedule I controlled substance. Accordingly, on October 28, 2016,
  23 Plaintiff filed a petition with Customs for administrative review of the seizure.
  24        41.   Customs did not respond until nearly seven months later, when it denied
  25 Plaintiff’s petition, stating that after consultation with the DEA, it determined that “CBD
  26 is a naturally occurring constituent of marijuana” and thus meets the definition of
  27 marijuana under the CSA. It further concluded that “hemp flowers” are not “sterilized
  28                                              8
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 9 of 15 Page ID #:188



   1 seed” and therefore not excluded from the definition of marijuana. Customs, however,
   2 provided no evidence that hemp flowers were contained within the materials, or that CBD
   3 is a naturally occurring constitute of marijuana.
   4        42.    Customs did not provide Plaintiff with the required notice and the
   5 opportunity to be heard to contest this determination, but instead stated that “this seizure
   6 is no longer subject to the administrative process and will be immediately subject to
   7 appropriate disposition.” Plaintiff believes that the government destroyed the hemp
   8 materials contained in this shipment.
   9          2017 New Jersey Seizure and Destruction of Plaintiff’s Exempt Hemp
  10        43.    On or about January 25, 2017, in Newark, New Jersey, Defendant seized
  11 another shipment from Spain of crushed hemp materials exempted by the CSA.
  12        44.    On March 3, 2017, after investigating the matter with the carrier and
  13 realizing Customs had seized the shipment, Plaintiff e-mailed Customs inquiring why the
  14 shipment was seized and about the status (FP&F seizure # 2017460110152901).
  15        45.    Plaintiff’s inquiry was referred to Customs’ Fines, Penalties & Forfeitures
  16 division in Newark, however it was not until April 7, 2017, after several weeks of
  17 attempts to make contact with that office, that Plaintiff learned the shipment had been
  18 destroyed by Defendant because it allegedly tested positive for marijuana.
  19        46.    Defendant failed to provide Plaintiff with notice and the opportunity for a
  20 hearing to contest the seizure of its property. Defendant instead informed Plaintiff that
  21 no notice had to be provided to Plaintiff because of the alleged positive test for marijuana.
  22        47.    Since the crushed hemp materials in the shipment were exempted by the
  23 CSA, Plaintiff asked Defendant for copies of all documents concerning the seizure and
  24 destruction of its property, including investigative and lab reports, and requested
  25 reimbursement for the destroyed property, to no avail.
  26              2017 Los Angeles Detention/Seizure of Plaintiff’s Exempt Hemp
  27        48.    In late 2017, Plaintiff arranged for a shipment of exempt hemp plant
  28                                               9
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 10 of 15 Page ID #:189



    1 materials from Natural Hemp in Spain to LAX International Airport, however on or about
    2 November 25, 2017, the shipment purportedly was detained by Customs for testing.
    3        49.    Customs did not provide Plaintiff with notice of this detention, and it was
    4 not until about February 1, 2018, that Plaintiff learned from the shipping broker that the
    5 shipment had been seized by Customs.
    6        50.    During the interim months, Plaintiff attempted several times to obtain
    7 information about the shipment and to find someone with whom to communicate about
    8 the legality of the shipment’s contents.      Numerous messages were not returned in
    9 Plaintiff’s futile effort to find a point of contact within Customs.
   10        51.    Plaintiff eventually learned the shipment was assigned Seizure #2018-2720-
   11 00009501, and was informed in a February 26, 2018 email that Customs would not
   12 provide Plaintiff with a formal notice of the seizure, and instead, it already had summarily
   13 forfeited the materials because unspecified “testing” allegedly revealed the presence of
   14 “THC extracts” in the materials.
   15        52.    Plaintiff immediately notified Customs by email that it intended to contest
   16 forfeiture, since the presence of small amounts of THC extracts did not make the
   17 materials illegal. Plaintiff further notified Customs not to destroy the materials because
   18 it intended to appeal Customs’ determination.
   19        53.    After receiving no response from Customs, on March 8, 2018 Plaintiff sent
   20 another email to Customs asking whether the shipment had been destroyed and, if so,
   21 when, and also requested a copy of the test results referred to in Customs’ email.
   22 Customs never responded to Plaintiff’s inquiry and Plaintiff believes that its property was
   23 destroyed despite its specific request otherwise.
   24                         2018 Seizure of Plaintiff’s Exempt Hemp
   25        54.    Another shipment of Plaintiff’s hemp plant materials exempted by the CSA
   26 was seized at the Louisville, Kentucky airport, Customs case #2018-4196-101136701.
   27 This shipment was imported from Natural Hemp in Spain, through United Parcel Service.
   28                                              10
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 11 of 15 Page ID #:190



    1        55.   On or about March 14, 2018, this shipment, for which the UPS Import
    2 Shipment Detail stated contained 50 kilograms of crushed hemp plant materials grown
    3 in Spain, was intercepted by Defendant
    4        56.   Customs purportedly tested the shipment and found it positive for trace
    5 amounts of THC.
    6        57.   Nevertheless, Customs agreed not to destroy the materials, and on April 17,
    7 2018 Plaintiff filed an administrative petition seeking return of the shipment and its
    8 preservation for further testing.
    9        58.   On June 20, 2018, Customs responded that the shipment “may be” released
   10 to Plaintiff, but on the condition that Plaintiff a) submit a notarized “Hold Harmless
   11 Agreement” agreeing not to sue Customs for its damages relating to this improper seizure,
   12 and b) either pay for the government’s private storage contractor’s delivery fees for the
   13 return of its shipment or incur its own costs to pick up the shipment from the contractor
   14 in Dayton, New Jersey.
   15        59.   Although Plaintiff eventually obtained return of its exempt hemp plant
   16 materials, it incurred substantial costs due to Defendant’s unlawful seizure.
   17              CLAIMS OF OTHER PERSONS SIMILARLY SITUATED
   18        60.   Plaintiff is informed and believes that Defendant, throughout the United
   19 States of America and its territories, has detained, seized, summarily forfeited and
   20 destroyed hemp plant materials exempted by the CSA owned by numerous class members.
   21 The harms suffered by Plaintiff and the class members are directly traceable to
   22 Defendant’s inaccurate determinations and factual conclusions regarding the exempt
   23 status of the hemp plant materials.
   24                              FIRST CAUSE OF ACTION
   25                (Administrative Procedures Act, 5 U.S.C. §701 et seq.)
   26                      For an Injunction and/or Declaratory Relief
   27                     ordering Defendant not to summarily forfeit
   28                                            11
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 12 of 15 Page ID #:191



    1                         or destroy seized hemp plant materials,
    2                      and to return them while this case is pending)
    3        61.    Plaintiff herein incorporates by reference the acts and omissions described
    4 in Paragraphs 1-60, above.
    5        62.    Because of the above-mentioned acts and omissions, Defendant has violated
    6 the rights of Plaintiff, and the rights of all other persons similarly situated, by improperly
    7 detaining and seizing hemp plant materials exempted by the CSA, and then summarily
    8 forfeiting and destroying them, without providing notice or a hearing to Plaintiff or the
    9 class members, in violation of 18 U.S.C. §983(a) and the U.S. Constitution, Fifth
   10 Amendment Due Process Clause.
   11        63.    Because of these aforementioned acts, and pursuant to the Administrative
   12 Procedures Act, 5 U.S.C. §701 et seq., Defendant has acted and/or failed to act in its
   13 official capacity and/or under legal authority, and thus should be ordered not to
   14 summarily forfeit or destroy any seized hemp plant materials while this case is pending,
   15 and to return said materials.
   16                              SECOND CAUSE OF ACTION
   17                       (28 U.S.C. §1346(a)(2); for damages for the
   18                       destruction of exempt hemp plant materials)
   19        64.     Plaintiff herein incorporates by reference the acts and omissions described
   20 in Paragraphs 1-60, above.
   21        65.    Because of the above-mentioned acts and omissions, Defendant has violated
   22 the rights of Plaintiff, and the rights of all other persons similarly situated, by detaining,
   23 seizing, summarily forfeiting and/or destroying exempt hemp plant materials without
   24 providing notice and the opportunity for a hearing, in violation of 18 U.S.C. §983(a) and
   25 the Fifth Amendment Due Process Clause of the United States Constitution.
   26        66.    Because of these aforementioned acts, and pursuant to 28 U.S.C. §1346(a)(2)
   27 and 18 U.S.C. §983(a), this Court has jurisdiction over suits seeking damages for
   28                                               12
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 13 of 15 Page ID #:192



    1 unlawful forfeitures. See also, e.g., Wiren v. Eide, 542 F.2d 757, 760 (9th Cir.1976);
    2 Simons v. United States, 497 F.2d 1046, 1049–50 (9th Cir.1974); and Baker v. United
    3 States, 722 F.2d 517, 518 (9th Cir. 1983).
    4        67.    Accordingly, Defendant should be ordered to pay damages to Plaintiff in an
    5 amount not to exceed $10,000 for each of the four seizures/claims described in ¶¶38-59
    6 above, and to pay damages to similarly situated class members in amount not to exceed
    7 $10,000 for each such claim/seizure.
    8              BASIS FOR DECLARATORY AND INJUNCTIVE RELIEF
    9        68.    An actual controversy has arisen and now exists between Plaintiff and
   10 Defendant in that Plaintiff contends, and Defendant denies, that notice and an opportunity
   11 for a timely hearing to contest the government’s conduct must be provided pursuant to 18
   12 U.S.C. §983(a), and that the seized exempt hemp plant materials must be returned and not
   13 destroyed.
   14        69.    Beginning six years before the date of the filing of the initial Complaint, and
   15 continuing to the present time, Defendant has unlawfully and wrongfully detained, seized,
   16 forfeited and/or destroyed the property of the representative Plaintiff and the class
   17 members, and failed to provide prompt notice and the opportunity for a timely hearing to
   18 contest this conduct as mandated by federal civil forfeiture and constitutional law.
   19 Defendant also has failed and refused to return and has destroyed the property that was
   20 detained, seized and/or forfeited in violation of federal law.
   21        70.    Defendant’s wrongful conduct, unless and until enjoined and restrained by
   22 order of this Court, will cause great and irreparable harm, in that Defendant will continue
   23 to wrongfully deprive class members of their property.
   24        71.    Plaintiff and class members have no adequate remedy at law for the harm that
   25 has been inflicted and that continues to be threatened, in that Defendants does not provide
   26 for or offer an adequate federal administrative and/or judicial statutory remedy for
   27 aggrieved persons to protect and obtain return of their property.
   28                                              13
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 14 of 15 Page ID #:193



    1                                   PRAYER FOR RELIEF
    2           WHEREFORE, Plaintiff, and all others similarly situated, pray for the following
    3 relief:
    4           a.    That the Court certify this action as a class action;
    5           b.    That judgment be entered on behalf of Plaintiff and all class members and
    6 against Defendant as requested herein;
    7           c.    That Plaintiff and all class members be awarded their costs and reasonable
    8 attorneys' fees in this action, pursuant to 28 U.S.C. §2412, or as otherwise authorized by
    9 law and/or equity;
   10           d.    For a trial by jury; and
   11           e.    All other necessary, proper and appropriate legal and equitable relief.
   12
   13 Dated: April 12, 2019               Respectfully submitted,
   14                                     LAW OFFICE OF ERIC HONIG
                                          A Professional Law Corporation
   15
                                          PAUL L. GABBERT
   16
   17                                     CHERNIS LAW GROUP P.C.
   18
                                          /s/ Eric Honig
   19                                     ________________________________
                                          ERIC HONIG
   20                                     Attorneys for Plaintiff and the Class
   21
   22
   23
   24
   25
   26
   27
   28                                                14
Case 5:18-cv-01400-JGB-SHK Document 29 Filed 04/12/19 Page 15 of 15 Page ID #:194



    1                               DEMAND FOR JURY TRIAL
    2               Plaintiff hereby demands a trial by jury for all claims and causes of action
    3 for which it is entitled to a jury trial.
    4
    5 Dated: April 12, 2019               Respectfully submitted,
    6                                     LAW OFFICE OF ERIC HONIG
                                          A Professional Law Corporation
    7
                                          PAUL L. GABBERT
    8
                                          CHERNIS LAW GROUP P.C.
    9
   10                                     /s/ Eric Honig
                                          ________________________________
   11                                     ERIC HONIG
                                          Attorneys for Plaintiff and the Class
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                               15
